Title: From George Washington to John Witherspoon, 8 September 1783
From: Washington, George
To: Witherspoon, John


                  
                     Sir
                     Rocky Hill 8th Septr 1783
                  
                  I enclose to your care a Letter to Mr Cowvenhoven in answer to his Memorial & request, and his Letter to you & the President of Congress.
                  In the course of Mr Cowvenhoven’s Memorial he takes occasion to mention his assistance to one Mr Wyckhoff, who, he says, was employed by Governor Clinton & me to bring Money from Long Island; all the agency I had in this matter, was giving an Order, at the request of Governor Clinton, to the Officer Commanding our out Post, to permit Mr Wyckhoff to pass to Long Island, being a public Agent appointed by the Governor to transact some business for the State, which the Legislature had directed—I thought it necessary to give you this information, to prevent any false impressions that might be made in your mind, on the reading of Mr Cowvenhoven’s Memorial, which may convey an Idea, that I had been concerned in a sinister intercourse, with the Enemies of my Country. he nor no other person, directly or indirectly was ever employed by me on such business.
                  
               